*598OPINION.
Marquette:
We have carefully considered the record in this case, including the additional testimony taken pursuant to the order granting the rehearing on account of certain alleged errors in the transcript of the original hearing. We find from the additional testimony that on December 31, 1921, the Toledo Auto Fabrics Co. charged the petitioner with $127,978.25 instead of the Toledo Auto Fabrics Co. being credited on the books of the petitioner with $127,978.25, as stated in the original official transcript. However, in our opinion, the record as corrected does not change the material aspects of the case, and we see no grounds for reaching any conclusion other than that expressed in our opinion of October 25, 1929. Therefore, pursuant to that opinion,

Decision will be entered under Rule 50.